Title: To Thomas Jefferson from William Tatham, 10 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Norfolk 10th. July 1807.
                        
                        This morning I recieved yours, inclosed to Mr. Bedinger—I obey your orders immediately, & am mounting for
                            Lynhaven & Cape Henry. Last night, I rode to Lamberts Point: two of the British Ships lay in Hampton Road; &, today,
                            I learn that two others are in Lynhaven Bay.
                        Our Small Vessels seemed to pass among them unmolested; &
                            a Square ryged Vessel was standing up James Rivar, apparently unmolested. I shall distrust my own Party; & shall equip my Boat, three Horses, & a Boat at the Navy Yard, for active
                            Service off hand. I have purchased (for Public Account) Two Tallercokes, a Compass, Note Books, Letter Book & Journal.—No expence shall be incurred which  & necessary objects in view.
                        I have, at this moment, no time to Copy, &c: tomorrow I hope to
                                commence regularly. The Troop is now
                                beating; & all alert.
                  Yours
                        
                            Wm Tatham
                     
                      4. o Clock.
                        
                        
                            
                            P.S. The ripair of Fort Norfolk is a Grave digging
                                    business—nothing coverd, nothing Correct; I offered to trace Mr. Rivardis Plan for them, to
                                fix profiles for their work &c; but, in vain; we have in fire
                                than . Every Man is an Engineer, & all the Mobility Commanders in Chief.
                        
                        
                            W. T.
                        
                    